Citation Nr: 0618001	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-30 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to establish legal entitlement to VA death 
benefits.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel







INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 Regional Office (RO) 
decision which determined that new and material evidence had 
not been submitted to reopen a claim to establish legal 
entitlement to VA death pension benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the claims folder, the Board has 
determined that this case must be remanded for further 
adjudication.

The United States Court of Appeals for Veterans Claims 
(Court) held in Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006), that VA must notify a claimant of the 
evidence and information that is necessary to reopen his or 
her claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought by 
the claimant.  

The appellant was not provided with any notice letters, nor 
was she provided with the new requirements under Kent.  
Therefore, this case must be remanded with regard to the 
appellant's claim to establish legal entitlement to VA death 
benefits.


Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided 
with appropriate notice of the VA's 
duties to notify and to assist, in 
compliance with Kent v. Nicholson, No. 
04-181 (U.S. Vet. App. March 31, 2006).

2.  Then, after ensuring that any other 
necessary development is completed, 
readjudicate the claim.  If any such 
action does not resolve the claim, issue 
the appellant a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

